                     SEPARATION AGREEMENT AND GENERAL RELEASE EXHIBIT 10(xiv)


        This Separation Agreement and General Release (“Agreement”) is made and
entered into this 30th day of November, 2004, by and between W.W. Grainger, Inc.
(“Grainger”) and James A. Garman (the “Officer”). The Officer understands and
voluntarily enters into this Agreement with Grainger and, in consideration of
the Separation Payments and benefit continuation described herein, agrees as
follows:

1. Resignation as Officer; Separation Date. The Officer hereby acknowledges that
he has voluntarily resigned effective November 30, 2004 (the “Resignation Date”)
as an officer of Grainger and of all corporations that are direct or indirect
subsidiaries of or otherwise affiliated with Grainger (“Affiliates”), and as
trustee, member or fiduciary of all trusts, committees or similar bodies of or
otherwise affiliated with Grainger and the Affiliates. The Officer’s active
employment with Grainger shall cease effective as of the Resignation Date.


2. Separation Payments. Following the Resignation Date, Grainger shall pay the
Officer an amount representing thirteen (13) months of the Officer’s current
base pay. Such amount shall be paid in thirteen (13) equal monthly installments
(“Separation Payments”), less required deductions, from the Resignation Date
through December 31, 2005 (the “Termination Date”). No Separation Payments shall
be made to the Officer until at least the eighth (8th) day following the day on
which this Agreement is fully executed, and provided that the Agreement is not
revoked by the Officer pursuant to Section 22 prior to that date.


3. Benefits.


  (a) Health, Dental, Life and Vision. To the extent that the Officer currently
participates, Grainger will continue to provide, through deductions from the
Officer’s Separation Payments at the same rate paid by employees, group health,
dental and vision benefits and life insurance as currently maintained for the
Officer, or as subsequently modified by Grainger, through the Termination Date.
All such benefits and life insurance will terminate earlier, however, on the
date that the Officer becomes eligible for benefit coverage through a subsequent
employer. After the Officer’s benefit coverage ceases on the Termination Date,
the Officer may elect to continue group health and dental benefits under COBRA.


  (b) Profit Sharing. For the 2004 and 2005 plan years, the Officer will be
eligible to share in contributions under the W. W. Grainger, Inc. Employees
Profit Sharing Plan (“PST”) and the W. W. Grainger, Inc. Supplemental Profit
Sharing Plan (“SPSP”). The Separation Payments received in such plan years,
including in the case of the 2004 plan year the MIP payment described in Section
3(f) below, will be included for purposes of determining the amount of the
Officer’s contributions under the PST (to the extent permitted by applicable
law) and SPSP. To the extent that the Officer is not permitted to share in PST
contributions under the terms of the PST, such amounts shall be contributed to
the SPSP in addition to funds otherwise allocated to the Officer under the SPSP.
After the Termination Date, the Officer will be eligible for distribution of his
vested funds in accordance with the terms of PST and SPSP applicable to Plan
participants.




--------------------------------------------------------------------------------

  (c) Outplacement Services. The Officer shall be provided with professional
outplacement services through Challenger, Gray & Christmas, or a comparable
outplacement service provider mutually agreed upon between Grainger and the
Officer, for a period not to exceed one (1) year. The Officer shall be permitted
to retain his Company laptop computer, less any Company installed software that
may otherwise be installed on that computer.


  (d) Unemployment Benefits. The Officer agrees that he will not apply for
unemployment benefits while he continues to receive Separation Payments through
the Termination Date or at any time in the future that would otherwise be
chargeable to Grainger’s unemployment insurance account. Any amounts of
unemployment insurance benefits received by the Officer shall offset the
Officer’s Separation Payments.


  (e) Vacation. The Officer understands that he will not be eligible for or
accrue any additional vacation eligibility after the Resignation Date. Payment
for any vacation earned but unused as of the Resignation Date will be made in
the form of a lump sum, less required deductions, payable to the Officer as soon
as practicable following the Resignation Date.


  (f) Management Incentive Program (MIP). As an additional Separation Payment to
those provided for in Section 2 hereof, the Officer will participate in the 2004
MIP program on a four-twelfths (4/12) pro rata basis for the period of June 14,
2004 through the Resignation Date. For such period, the Officer’s payment shall
be based upon (i) the Officer’s current salary and target percentage level, (ii)
adjusted for Company performance, and (iii) shall include a calculation taking
into account the “30 % personal objective” component as hereafter provided.
Calculation of the “30 % personal objective” component shall be based upon the
average percentage of salary under such component earned by employees in
Leadership Bands A-D. This payment will be made to Officer during the first
quarter of 2005, when executive MIP bonuses are paid. The Officer will not be
eligible for any MIP or other cash incentive award other than the above
referenced amount or for any period following the Resignation Date.


  (g) Executive Deferred Compensation Plan. Subsequent to the Termination Date,
the Officer shall be eligible to receive any benefit payments that the Officer
has heretofore elected to defer under the Executive Deferred Compensation Plan,
in accordance with the terms of that Plan. Any amount due to the Officer as a
result of his participation in the Plan and in accordance with the Plan’s
procedures will be paid as soon as practicable following the Termination Date.
The Officer will not be entitled to elect deferral of any further amounts under
the Executive Deferred Compensation Plan.


  (h) Executive Death Benefit Plan. The Officer will continue as a participant
under the W. W. Grainger, Inc. Executive Death Benefit Plan (the “Death Benefit
Plan”) through the Termination Date, and will thereafter not be eligible for
benefits under the Death Benefit Plan. The Termination Date shall be the date of
the Officer’s “Termination of Service” (as that term is defined under the Death
Benefit Plan). The benefit payment by Grainger to the Officer’s designated
beneficiary in the event of the Officer’s death prior to the


2

--------------------------------------------------------------------------------

  Termination Date shall be determined and paid in accordance with the
provisions of the Death Benefit Plan as in effect on the date of his death,
except that the Officer’s monthly salary and target MIP percentage as of the
Resignation Date shall be used in any necessary calculations.


  (i) Automobile Allowance. The Officer will not receive any automobile
allowance after the Resignation Date.


  (j) Relocation Assistance. The Officer shall be entitled to retain, and shall
not be obligated to reimburse Grainger for, all relocation assistance benefits
previously provided to him by Grainger.


  (k) Cessation of Benefits. All other benefits and the Officer’s eligibility to
participate in any other Grainger employee programs will cease as of the
Resignation Date, except as provided or referenced in this Agreement. The
amounts and benefits payable to the Officer under this Agreement shall be in
lieu of any amounts or benefits otherwise provided under any severance plan or
policy of Grainger.


4. Stock Options, Restricted Stock and Restricted Stock Units. All stock
options, restricted stock and restricted stock units previously awarded by
Grainger to the Officer are forfeited, effective as of the Resignation Date. The
Officer will not be eligible for any further grants of stock options, restricted
stock, restricted stock units or other equity awards after the Resignation Date.


5. General Release and Waiver of Claims. In exchange and in consideration for
the promises, obligations, and agreements undertaken by Grainger herein, which
the Officer agrees and acknowledges are adequate and sufficient consideration,
the Officer, on behalf of himself, his spouse, agents, representatives,
attorneys, assigns, heirs, executors, administrators, and other personal
representatives, releases and forever discharges Grainger, the Affiliates, and
all of their officers, employees, directors, agents, attorneys, personal
representatives, predecessors, successors, and assigns (hereinafter collectively
referred to as the “Releasees”) from any and all claims of any kind which he
has, or might have, as of the date of this Agreement; or which are based on any
facts which exist or existed on or before the date of this Agreement. The claims
the Officer is releasing include, but are not limited to, all claims relating in
any way to his employment at Grainger or his separation from that employment;
and all claims under Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, 42 U.S.C. §  1981, the Equal Pay Act, the Employee Retirement
Income Security Act, the Americans with Disabilities Act, the Federal
Rehabilitation Act, the Age Discrimination in Employment Act (“ADEA”), the Older
Worker Benefit Protection Act, the Illinois Human Rights Act, the Illinois Wage
Payment and Collection Act, the California Fair Employment and Housing Act, the
California Unruh Civil Rights Act, the California Wage Payment and Collection
Act, or any other federal, state or local law relating to employment,
discrimination, retaliation, or wages, or under the common law of any state
(including, without limitation, claims relating to contracts, wrongful
discharge, retaliatory discharge, defamation, intentional or negligent
infliction of emotional distress, and wrongful termination of benefits). The
Officer also releases and forever discharges Grainger and all other Releasees
from any and all other demands, claims, causes of action, obligations,
agreements, promises, representations,


3

--------------------------------------------------------------------------------

  damages, suits, and liabilities whatsoever, both known and unknown, in law or
in equity, which he has or might have as of the date of this Agreement. The
Officer understands that this Section 5 of this Agreement contains a complete
and general release of any claim that he now has against Grainger and all other
Releasees, or could ever have against Grainger and all other Releasees, based on
any fact, event, or omission that has occurred up to the time at which he signs
the Agreement.


  The Officer does not intend to nor is he waiving any rights or claims that may
arise after the date that he signs this Agreement, or any right on the Officer’s
part to challenge the knowing and voluntary nature of this release with respect
to claims under ADEA. Notwithstanding the foregoing, the Officer does not waive
any rights he may have to benefits available after termination under any
company-sponsored employee benefit plan, or any rights he may have to insurance
protection and/or indemnification for actions taken by the Officer while an
employee and officer of Grainger. The Officer acknowledges that this is an
individually negotiated agreement and he agrees that his termination of
employment with Grainger is not pursuant to an employment termination program as
that term is used in the ADEA.


  The Officer understands and agrees that this waiver and release is an
essential and material term of this Agreement and that, without such provision,
no agreement would have been reached by the parties.


  The Officer further understands and agrees that all rights under Section 1542
of the Civil Code of the State of California which are related or in any manner
incidental to the matters encompassed by this Agreement are hereby waived.
Section 1542 provides as follows:


  A general release does not extend to claims which the creditor does no know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.


6. Covenant Not to Sue. The Officer agrees not to pursue or permit to be filed
or pursued against Grainger or any Releasee, any claim or action before any
federal, state or local administrative, legislative or judicial body based on
any claim or liability described in the foregoing section, or otherwise related
in any way to the Officer’s employment with Grainger, and understand that the
purpose of this waiver and release is to dispose of, with finality, any claims
that the Officer may have against Grainger and all other Releasees so that there
will be no disputes or controversies concerning any matters following the
Resignation Date. The Officer has no such claim or lawsuit outstanding at this
time, and the Officer does not know of any such potential claim or lawsuit that
may be asserted by the Officer or any other person in connection with the
Officer’s employment with Grainger. The Officer understands that the terms of
this section do not apply to a challenge to the knowing and voluntary nature of
this release with respect to claims under ADEA.


7. Unfair Competition.


  (a) The Officer acknowledges that in connection with the performance of his
duties for Grainger, he has either created, used or accessed confidential and
trade secret information of Grainger and the Affiliates (as further described in
Section 11 below). The Officer


4

--------------------------------------------------------------------------------

  further acknowledges that his employment with or other work on behalf of a
Competitor (defined in Section 7(b) below) would necessarily and inevitably lead
to his unauthorized use or disclosure of such confidential and trade secret
information. Accordingly, the Officer agrees that for a period beginning on the
date hereof and continuing until the second anniversary of the Termination Date,
and within fifty (50) miles of any branch office or distribution center of
Grainger or an Affiliate that relies upon, utilizes or whose operation relies
upon confidential and trade secret information that the Officer created, used,
or accessed during his employment with Grainger (the “Restricted Area”), he will
not directly or indirectly, whether as executive, officer, director, owner,
shareholder, partner, associate, consultant, advisor, contractor, joint
venturer, manager, agent, representative or otherwise, work for a Competitor in
any capacity that would involve:


(i) the same or substantially similar functions or responsibilities to those the
Officer performed for Grainger within two years of the Resignation Date; or


(ii) supervision over the same or substantially similar responsibilities to
those the Officer performed for Grainger within two years of the Resignation
Date; or


(iii) assisting a Competitor in decisions that involve or affect the same or a
substantially similar area of operations to those the Officer was involved in
with Grainger within two years of the Resignation Date.


  The Officer may not circumvent the purpose of this restriction by engaging in
business within the Restricted Area through remote means such as telephone,
correspondence, or computerized communication.


  (b) A “Competitor” is any person or legal entity or branch, office or
operation thereof (a “Firm”) that engages in business that is competitive with
the business activities of Grainger through, but not limited to: (i) selling
maintenance, repair and operating (MRO) supplies to North American businesses;
(ii) providing indirect materials management services to North American
businesses; (iii) aggregating information regarding indirect materials for the
purpose of conducting business-to-business Internet commerce with North American
businesses; or (iv) indirect materials procurement services to North American
businesses. Without limiting the generality of the foregoing, each of the Firms
identified on Exhibit A hereto constitutes a Competitor.


  (c) A Firm shall not be deemed a Competitor unless the aggregate revenue of
such Firm for its most recently completed fiscal year that is attributable to
the categories of products and services set forth in clauses (i) through (iv) of
Section 7(b) above equals more than 5% of the aggregate amount of consolidated
revenue that Grainger derived from such categories of products and services
during its most recently completed fiscal year.


  (d) The Officer may at any time, or from time to time, request Grainger to
advise the Officer in writing whether or not Grainger considers a specified Firm
to be a Competitor. Any such request shall be made by written notice to Grainger
that includes: (i) the name of the specific business unit for which the Officer
proposes to work; (ii) the name or names of any parent companies of such
business unit; (iii) a description of the specific services which the Officer
proposes to perform for such business unit; (iv) a statement as to why the
Officer believes that the performance of such services will not adversely affect


5

--------------------------------------------------------------------------------

  Grainger’s legitimate protectible interests; and (v) the requested date of
Grainger’s response (which date shall be at least 30 days after the date of
Grainger’s receipt of the Officer’s request).


  (e) The Officer specifically recognizes and affirms that Section 7(a) is a
material and important term of this Agreement. If any court of competent
jurisdiction determines that the covenant set forth in Section 7(a), or any part
thereof, would be unenforceable due to the stated duration or geographical scope
of such covenant, such court shall have the power to reduce the duration or
scope of such provision, as the case may be, and, as so reduced, such provision
shall then be enforceable. If the court does not modify such provision as
aforesaid, or if the provision is otherwise held or found invalid or
unenforceable for any reason whatsoever, then (without limiting any other
remedies which may be available to Grainger under this Agreement or otherwise,
including, without limitation, Section 13 hereof), Grainger shall be entitled to
cease making payments and furnishing benefits to the Officer pursuant to this
Agreement and shall be further entitled to receive from the Officer
reimbursement of all Separation Payments and other payments and benefits
theretofore furnished to the Employee pursuant to this Agreement.


  Pending such reimbursement, and without limiting Grainger’s rights under
Section 13 hereof or any other rights and remedies of Grainger, Grainger shall
have the right to offset the amount of such reimbursement against any amount or
benefit otherwise payable to the Officer.


8. Non-Disparagement. The Officer agrees to take no action in derogation or
disparagement of Grainger or the Affiliates, or their respective businesses or
strategic interests, or the Releasees. The Officer further agrees not to discuss
or otherwise comment on Grainger or any Affiliate, or their respective
businesses or strategic interests, or the Releasees, in public, for publication
on electronic media (including but not limited to chat rooms, message boards, or
the like), in similar public forums, or otherwise, other than communication of
publicly available information. Grainger agrees that it will make no public
statements nor sanction any action in derogation or disparagement of the
Officer.


9. Non-Interference with Business Relationships. The Officer agrees not to
interfere with the employment of any Grainger employee or otherwise with the
business relationships of Grainger, and to the extent required to enforce this
promise, agrees not to induce, directly or indirectly, any Grainger customer or
supplier to breach any contract with Grainger, and further agrees not to
solicit, attempt to hire, or hire, directly or indirectly, any Grainger
employee, or request, induce or advise any such employee to leave the employment
of Grainger at any time before the Termination Date and for one year thereafter.
Should the Officer wish to hire a Grainger employee in contravention of this
Section 9, or to perform work which is precluded by the Officer’s
non-competition obligations set forth in Section 7 hereof, the Officer
understands that he may request that Grainger agree that the Officer may perform
such work or offer employment to such employee, and that with Grainger’s prior
written agreement, which it may withhold at its sole discretion, the Officer may
do so.


6

--------------------------------------------------------------------------------

10. Return of Property; Business Expenses. The Officer shall promptly account
for and return to Grainger all Grainger property, including but not limited to
proprietary information, which is in the Officer’s possession or control. This
property includes (but is not limited to) personal computers (and related
equipment and software), correspondence, files, reports, minutes, plans,
records, surveys, diagrams, computer print-outs, floppy disks, manuals,
client/customer information and documentation, and any company research, goals,
objectives, recommendations, proposals or other information relating to
Grainger, its business, or its clients or customers, which is not generally
known to the public, and which the Officer acquired in the course of his
employment with Grainger. The Officer further agrees that all business expenses
incurred prior to the Resignation Date that are reimbursable in accordance with
Grainger’s normal policies and procedures have been reimbursed to the Officer or
submitted for reimbursement, and that other than as specifically provided in
this Agreement, the Officer will not incur any additional business expenses
after the Resignation Date.


11. Confidential Information. The Officer agrees to refrain from ever disclosing
to anyone outside the employment of Grainger any confidential or trade secret
information, whether in oral, written and/or electronic form, including but not
limited to information that (a) relates to Grainger’s or the Affiliates’ past,
present and future research, development, technical and non-technical data and
designs, finances, marketing, products, services, customers, suppliers, and
other business activities of any kind or (b) has been identified, either orally
or in writing, as confidential by Grainger or any Affiliate; provided that this
limitation shall not apply to information that is part of the public domain
through no breach of this Agreement or is acquired from a third party not under
similar nondisclosure obligations to Grainger or such Affiliate. The Officer
acknowledges that his obligations under any confidentiality or nondisclosure or
similar agreements or provisions that the Officer previously executed will
remain in full force and effect. Further, through the Termination Date, the
Officer agrees to fully comply with all policies of Grainger regarding
confidential or trade secret information.


12. Cooperation with Company. The Officer agrees to both make himself available
and to provide reasonable cooperation to Grainger or its attorneys to assist
Grainger or serve as a witness in connection with any matter, litigation or
potential litigation in which the Officer may have knowledge, information, or
expertise. The Officer also agrees to provide Grainger or its designated
representatives, upon request, with information and assistance about programs,
processes, and projects related to the Officer’s job responsibilities while
employed by Grainger; to answer any questions relating to the work to which the
Officer was assigned; and to otherwise provide reasonable cooperation to
Grainger regarding matters relating to this Agreement and the Officer’s
employment with Grainger. Grainger will reimburse the Officer for any reasonable
expenses he incurs in activities which he undertakes at Grainger’s request
pursuant to this Section 12.


13. Breach of Agreement; Misconduct. The Officer understands and agrees that if,
after receiving all or any part of the payments and benefits described herein,
the Officer breaches this Agreement, or commits or is discovered to have
committed any act of embezzlement, fraud or theft with respect to the property
of Grainger, or deliberately causes or is discovered to have deliberately
caused, any loss, damage, injury or other endangerment to Grainger’s property,
reputation or past, present, or future directors, officers or employees,
Grainger reserves the right to demand repayment of all such payments and
benefits. Grainger shall


7

--------------------------------------------------------------------------------

further be released from any future payment then or thereafter otherwise due and
shall discontinue any and all benefit coverage (other than retiree health
coverage, vested benefits under the PST and SPSP, and COBRA coverage if
otherwise available). To the extent permitted by law, the Officer further
understands and agrees that Grainger reserves the right to pursue all other
available remedies in an effort to preserve its legitimate business interests.
The Officer also agrees to indemnify and hold harmless Grainger from any loss,
cost, damage, or expense, including attorneys’ fees, which Grainger may incur
because of the Officer’s violation of this Agreement. The Officer understands
that this Section 13 does not apply to a challenge to the knowing and voluntary
nature of this release with respect to claims under ADEA.


14. Supersedes Other Agreements. Other than any vested rights that the Officer
may have under employee benefit plans subject to ERISA, the Officer understands
that this Agreement supersedes any and all obligations (written or oral) which
Grainger otherwise might have to the Officer for compensation or other
expectations of remuneration or benefit on the Officer’s part. The Officer
specifically acknowledges that all of Grainger’s obligations under the Change in
Control Employment Agreement entered into between Grainger and the Officer (the
“Change in Control Agreement”) shall become null and void as of the Resignation
Date.


15. References. At the Officer’s request, Grainger will provide appropriate
neutral references to prospective future employers of the Officer. Those
references will be provided by Richard L. Keyser or his successor on behalf of
Grainger, with the specific content of such references to be mutually agreed
between Grainger and the Officer.


16. Continuation After Death. The Officer understands that in the event of the
Officer’s death, Grainger’s obligations under this Agreement will extend to the
Officer’s beneficiaries, heirs, executors, administrators, personal
representatives and assigns.


17. Agreement Not Assignable. The Officer may not assign, and the Officer
represents that he has not assigned, this Agreement or any rights or Grainger’s
obligations under this Agreement to any other person.


18. Entire Understanding. The Officer understands and agrees that this
Agreement, including Exhibit A hereto, contains the entire understanding between
the parties and may not be amended except by mutual agreement in an amendment
executed by both parties.


19. Severability. The provisions of this Agreement are declared to be severable,
which means that if any provision of this Agreement or the application thereof
is found to be invalid, the invalidity shall not affect other provisions or
applications of this Agreement, which will be given effect without the invalid
provisions or applications. In the event that a court of competent jurisdiction
concludes that any term, provision or section of this Agreement is invalid or
unenforceable (and, in the case of Section 7(a) of this Agreement, such
provision is not modified by the court to be enforceable as described in Section
7(e) hereof), then said term, provision, or section shall be deemed eliminated
from this Agreement to the extent necessary and in order to permit the remaining
portions of the Agreement to be enforced. Any such elimination shall not affect
Grainger’s entitlement, if any, to receive, pursuant to


8

--------------------------------------------------------------------------------

Sections 7(e) and 13 hereof, amounts paid and benefits provided to the Officer
under this Agreement.


20. Confidentiality of Agreement. The Officer represents and agrees to keep the
terms, amount and fact of this Agreement completely confidential, and that the
Officer will not disclose any information concerning this Agreement to anyone;
provided, however, that this section will not prevent the Officer from
disclosing information concerning this Agreement to the Officer’s attorneys,
accountants, financial or tax advisors, a designated Grainger official, or as
required by law. Notwithstanding, in accordance with U.S. Treasury Regulation
1.6011-4(b)(3)(iii), each party (and each employee, representative, or other
agent of each party) to this Agreement may disclose to any and all persons,
without limitation of any kind, the tax treatment, tax structure, and all
materials of any kind provided to the other party relating to such tax treatment
and tax structure.


21. Jurisdiction and Governing Law. The Officer acknowledges that for the
purpose of this Agreement as well as his employment with Grainger, he is an
Illinois employee. This Agreement shall in all respects be interpreted, enforced
and governed by and under the laws of the State of Illinois, without regard to
its conflicts of law principles.


22. Voluntary Agreement. The Officer acknowledges that the payments and benefits
that Grainger is providing hereunder exceed the compensation and benefits
otherwise payable to the Officer or on the Officer’s behalf, and that such
Separation Payments and benefits are provided by Grainger in exchange for
execution of this Agreement. The Officer acknowledges that he was given
twenty-one (21) days to consider the terms of this Agreement, that the Officer
may revoke this Agreement at any time within seven (7) days after the date that
the Officer signs it, and that he has been advised to and has had the
opportunity to seek out counsel of his own choice. Any revocation must be
communicated in writing, via personal delivery or overnight mail, to John L.
Howard, Senior Vice President and General Counsel, W.W. Grainger, Inc., 100
Grainger Parkway, Lake Forest, Illinois 60045. The Officer further understands
that this Agreement does not take effect until after the expiration of the seven
(7) day period for revocation. All referenced Separation Payments and applicable
benefits identified in this Agreement will automatically cease on the 21st day
should the Officer not return a fully executed copy of this Agreement to
Grainger within the specified 21-day consideration period. The Officer has read
this Agreement and understands all of its terms.


I have read this Separation Agreement and General Release and I understand all
of its terms. I voluntarily execute this Separation Agreement and General
Release with full knowledge of its meaning, on this 30 day of November, 2004.

/s/ JAMES A. GARMAN

--------------------------------------------------------------------------------

JAMES A. GARMAN



W.W. GRAINGER, INC.


By:   /s/ John A. Schweig

--------------------------------------------------------------------------------

Title:   Senior Vice President


--------------------------------------------------------------------------------

 

9

--------------------------------------------------------------------------------

 

Exhibit A


      Fastenal Company
      Graybar Electric Company, Inc.
      Hagemeyer (incl. Cambar, Century-Vallen, Texas Mill Supply, Tri-State
Electric, Vallen Supply)
      The Home Depot, Inc. (incl. Home Depot Supply, Maintenance Warehouse)
      Hughes Supply
      J & L Industrial Supply
      Johnstone Supply Company
      MSC Industrial Direct Company
      McMaster-Carr Supply Company
      Strategic Distribution, Inc. (incl. In-Plant Store)
      WESCO International Inc. (incl. Bruckner Supply, Inc.)


      Any affiliates, subsidiaries or joint ventures of the above-referenced
Firms shall also constitute Competitors.

 

10

 

 

--------------------------------------------------------------------------------